Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in failing to set forth the factors it considered and the reasons for its denial of plaintiff’s application for maintenance (see, Domestic Relations Law § 236 [B] [6] [b]; Ferlo v Ferlo, 152 AD2d 980). The record is sufficient, however, to enable us to review the court’s maintenance determination and make the necessary findings (see, Ferlo v Ferlo, supra).
We conclude that plaintiff is entitled to an award of maintenance. The parties were married for 10 years. Defendant has a consistent employment record and earns approximately $37,000 per year. Plaintiff has a high school education and little or no work experience. Although plaintiff obtained her real estate license shortly before trial, at the time of trial she had not sold any real estate or earned any income. In those circumstances, we conclude that an award of maintenance of $200 per month for two years is equitable, and we modify the judgment accordingly (see, Godfryd v Godfryd, 201 AD2d 927).
The court also erred in refusing to apportion between the parties repayment of a $1,700 debt owing to plaintiff’s mother. Defendant did not deny that the marital debt was used for the payment of marital expenses (see, Kaltenbach v Kaltenbach, 121 AD2d 689, lv denied 68 NY2d 611). We conclude that each party is responsible for repayment of one half of the debt, and we further modify the judgment by directing each party to-repay one half of the debt.
We have considered plaintiff’s remaining contentions and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Livingston County, Strobridge, J.—Maintenance.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.